The judgment was affirmed on May 6, 1936. On June 26, 1936, appellant's motion for rehearing was overruled. Court adjourned for the term on June 27th, 1936. On July 1st, 1936, the Clerk of the Court received a request from attorneys for appellant asking leave to file second motion for rehearing. For the reasons stated in Silver v. State, 110 Tex.Crim. Rep.,9 S.W.2d 358, we cannot consider second motions for rehearing which are filed, or sought to be filed after the adjournment for the term. See also McNeese v. State,121 Tex. Crim. 421, 52 S.W.2d 1049.
Appellant's request for leave to file second motion for rehearing denied.
Denied.